Citation Nr: 1614936	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-26 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer, to include cancer of the bile duct, to include as related to in-service herbicide exposure or as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as related to in-service herbicide exposure or as secondary to service-connected PTSD. 

3.  Entitlement to service connection for a skin disability, to include as related to in-service herbicide exposure. 

4.  Entitlement to service connection for scars related to pancreatic cancer treatment. 

5.  Entitlement to service connection for diabetes mellitus. 

6.  Entitlement to service connection for high cholesterol. 

7.  Entitlement to an initial rating in excess of 50 percent for PTSD.

8.  Entitlement to special monthly compensation based on anatomical loss of the gallbladder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In March 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO, regarding the issues of entitlement to service connection for pancreatic cancer, hypertension, a skin disability, and scars.  A transcript of that hearing is of record.

The issues of entitlement to service connection for pancreatic cancer, hypertension, scars, and a skin disability, and entitlement to a higher initial rating for PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On March 11, 2016, prior to the promulgation of a decision in the appeals of service connection for diabetes mellitus and high cholesterol, and entitlement to special monthly compensation based on anatomical loss of the gallbladder, the Board received notification from the Veteran that he wanted to withdraw those issues. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for service connection for diabetes mellitus and high cholesterol, and entitlement to special monthly compensation based on anatomical loss of the gallbladder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (West 2014).  In the present case, the Veteran has withdrawn his appeals of service connection for diabetes mellitus and high cholesterol, and entitlement to special monthly compensation based on anatomical loss of the gallbladder.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.
ORDER

The appeals for service connection for diabetes mellitus and high cholesterol, and entitlement to special monthly compensation based on anatomical loss of the gallbladder, are dismissed.


REMAND

A February 2015 rating decision assigned a 50 percent initial rating for PTSD.  A statement of the case was issued in conjunction with that rating decision, but no substantive appeal was received.  In February 2016, VA received a notice of disagreement with the initial rating assigned in the February 2015 rating decision.  A review of the record shows that the Veteran has not been issued a statement of the case in response to that February 2016  notice of disagreement.  Therefore, the appropriate Board action is to remand the issue of entitlement to a higher initial rating for PTSD for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2016, the Veteran submitted an authorization and release form, authorizing VA to obtain private treatment records from the Ronald Reagan UCLA Medical Center regarding treatment for a skin disability.  A remand is necessary to obtain outstanding treatment records.

The Veteran has not been provided with a VA medical examinations to determine the etiologies of claimed pancreatic cancer, scars, hypertension, and a skin disability.  A remand is necessary to provide VA examinations.  

Accordingly, the claim is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to a higher initial rating for PTSD.  Inform the Veteran of his appeal rights and that he must file a timely substantive appeal if he wants appellate review.  If the Veteran perfects an appeal, return the case to the Board.

2.  Obtain and associate with the record all outstanding treatment records of VA and private treatment for the pancreatic or bile duct cancer, hypertension, a skin disability, and scars, to include any outstanding treatment records from the Ronald Reagan UCLA medical center.  All records and responses received should be associated with the record.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

3.  Then, schedule the Veteran for a VA examinations with a medical doctor to determine the etiology of prostate or bile duct cancer, hypertension, a skin disability, and scars related to cancer treatment.  The examiner must review the record and must note that review in the report.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  A complete rationale should be given for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to the following:

(a)  Is it as likely as not (50 percent or greater probability) that hypertension is related to service or any incident of service, to include presumed in-service exposure to herbicides?  

(b)  Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected PTSD?  

(c)  Is it at least as likely as not (50 percent or greater probability) that hypertension was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD?

(d)  Is it at least as likely as not (50 percent or greater probability) that pancreatic or bile duct cancer is related to service or any incident of service, to include presumed in-service exposure to herbicides?

(e)  Is it at least as likely as not (50 percent or greater probability) that pancreatic or bile duct cancer was caused by service-connected PTSD?  

(f)  Is it at least as likely as not (50 percent or greater probability) that pancreatic or bile duct cancer was aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected PTSD?

(g)  Are there any scars as the result of treatment for pancreatic or bile duct cancer?  If so, note the location and the characteristics of any scars due to treatment for pancreatic or bile duct cancer.

(h)  Is it at least as likely as not (50 percent or greater probability) that any skin disorder diagnosed during the pendency of the appeal, since June 2007, is related to service or any incident of service, to include presumed in-service exposure to herbicides?  

4.  Then, readjudicate the claims for service connection for pancreatic cancer, hypertension, a skin disability, and scars.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


